IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


C.D.B.,                                   : No. 103 WAL 2019
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
UNEMPLOYMENT COMPENSATION                 :
BOARD OF REVIEW,                          :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 3rd day of September, 2019, the Petition for Allowance of Appeal

is DENIED.